     Case 5:20-cv-00135-JAK-KK Document 1 Filed 01/16/20 Page 1 of 9 Page ID #:1


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     MANNING LAW, APC
 2   20062 SW Birch Street, Ste. 200
 3   Newport Beach, CA 92660
     Office: (949) 200-8755
 4   DisabilityRights@manninglawoffice.com
 5

 6   Attorney for Plaintiff: JAMES RUTHERFORD
 7

 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11                                            Case No.
     JAMES RUTHERFORD, an
12                                            Complaint For Damages And
13   individual,                              Injunctive Relief For:

14                     Plaintiff,              1. VIOLATIONS OF THE
15                                                AMERICANS WITH DISABILITIES
     v.                                           ACT OF 1990, 42 U.S.C. §12181 et
16                                                seq. as amended by the ADA
17                                                Amendments Act of 2008 (P.L. 110-
     ISALDA ZUNIGA, an individual;
                                                  325).
18   and DOES 1-10, inclusive,
19                                             2. VIOLATIONS OF THE UNRUH
                      Defendants.                 CIVIL RIGHTS ACT, CALIFORNIA
20                                                CIVIL CODE § 51 et seq.
21

22         Plaintiff, JAMES RUTHERFORD, an individual, (“Plaintiff”), complains of
23   Defendants ISALDA ZUNIGA, an individual; and Does 1-10 (“Defendants”) and
24   alleges as follows:
25                                          PARTIES
26
           1.      Plaintiff is substantially limited in performing one or more major life
27
     activities, including but not limited to: walking, standing, ambulating, sitting; in
28

                                                1
                                           COMPLAINT
     Case 5:20-cv-00135-JAK-KK Document 1 Filed 01/16/20 Page 2 of 9 Page ID #:2


 1   addition to twisting, turning and grasping objects. As a result of these disabilities,
 2
     Plaintiff relies upon mobility devices, including at times a wheelchair, to ambulate.
 3
     With such disabilities, Plaintiff qualifies as a member of a protected class under the
 4

 5   Americans with Disabilities Act, 42 U.S.C. §12102(2) as amended by the ADA

 6   Amendments Act of 2008 (P.L. 110-325) (“ADA”) and the regulations
 7   implementing the ADA set forth at 28 C.F.R. §§ 36.101 et seq. At the time of
 8
     Plaintiff’s visits to Defendants' facility and prior to instituting this action, Plaintiff
 9
     suffered from a “qualified disability” under the ADA, including those set forth in
10

11   this paragraph. Plaintiff is also the holder of a Disabled Person Parking Placard.

12          2.     Plaintiff is informed and believes and thereon alleges that Defendant

13   ISALDA ZUNIGA, an individual, owned the property located at 14415 7th Street,

14   Victorville, California 92395 (“Property”) on or around November 21, 2019.

15          3.     Plaintiff is informed and believes and thereon alleges that ISALDA

16   ZUNIGA, an individual, owns the Property currently.

17          4.     Plaintiff does not know the true name of Defendants, its business

18   capacity, its ownership connection to the Subject Property serving Cachanilla The

19   Best Burrito (“Business”), or its relative responsibilities in causing the access

20   violations herein complained of. Plaintiff is informed and believes that each of the

21   Defendants herein, including Does 1 through 10, inclusive, is responsible in some

22   capacity for the events herein alleged, or is a necessary party for obtaining

23   appropriate relief. Plaintiff will seek leave to amend when the true names,

24   capacities, connections, and responsibilities of the Defendants and Does 1 through

25   10, inclusive, are ascertained.

26                               JURISDICTION AND VENUE

27          5.     This Court has subject matter jurisdiction over this action pursuant
28   to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
                                                  2
                                             COMPLAINT
     Case 5:20-cv-00135-JAK-KK Document 1 Filed 01/16/20 Page 3 of 9 Page ID #:3


 1          6.     This court has supplemental jurisdiction over Plaintiff’s non-federal
 2   claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
 3   California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
 4   federal ADA claims in that they have the same nucleus of operative facts and
 5   arising out of the same transactions, they form part of the same case or controversy
 6   under Article III of the United States Constitution.
 7          7.     Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
 8   real property which is the subject of this action is located in this district and because
 9   Plaintiff's causes of action arose in this district.
10                                FACTUAL ALLEGATIONS
11          8.     Plaintiff went to the Business on or about November 21, 2019 for the
12   dual purpose of purchasing menu items and to confirm that this public place of
13   accommodation is accessible to persons with disabilities within the meaning federal
14   and state law.
15          9.     The Business is a facility open to the public, a place of public
16   accommodation, and a business establishment.
17          10.    Parking spaces are one of the facilities, privileges, and advantages
18   reserved by Defendants to persons at the Property serving the Business.
19          11.    Unfortunately, although parking spaces were one of the facilities
20   reserved for patrons, there were no designated parking spaces available for persons
21   with disabilities that complied with the 2010 Americans with Disabilities Act
22   Accessibility Guidelines (“ADAAG”) on November 21, 2019.
23          12.    At that time, instead of having architectural barrier free facilities for
24
     patrons with disabilities, Defendants have: there is no ADASAD compliant
25
     accessible/van parking spaces in the parking lot as required by Section 502; there is
26

27   no ADASAD compliant accessible/van parking signage in violation of Section

28   502.6; the accessible parking space and access aisle in front of the main entrance has
                                                  3
                                             COMPLAINT
     Case 5:20-cv-00135-JAK-KK Document 1 Filed 01/16/20 Page 4 of 9 Page ID #:4


 1   a slope of over 10% where 502.4 prohibit a slope over 2%; floor and ground surfaces
 2
     shall be stable, firm, and slip resistant per 302. Here, several portions of the
 3
     pavement surface in the parking lot are cracked, pock marked and crumbling
 4

 5   (Advisory 302.1 General A stable surface is one that remains unchanged by

 6   contaminants or applied force, so that when the contaminant or force is removed, the
 7   surface returns to its original condition. A firm surface resists deformation by either
 8
     indentations or particles moving on its surface. A slip-resistant surface provides
 9
     sufficient frictional counterforce to the forces exerted in walking to permit safe
10

11   ambulation); and there are no accessible routes connecting the parking to the main

12   entrance or elements within the facility as required by Section 206.2.2 which
13   requires that at least one accessible route shall connect accessible buildings,
14
     accessible facilities, accessible elements, and accessible spaces that are on the same
15
     site, and 206.1 requiring access to the site arrival point (main entrance) from the
16

17   public street.

18         13.    Subject to the reservation of rights to assert further violations of law

19   after a site inspection found infra, Plaintiff asserts there are additional ADA

20   violations which affect him personally.

21         14.    Plaintiff is informed and believes and thereon alleges Defendants had

22   no policy or plan in place to make sure that there was compliant accessible parking

23   reserved for persons with disabilities prior to November 21, 2019.

24         15.    Plaintiff is informed and believes and thereon alleges Defendants have

25   no policy or plan in place to make sure that the designated disabled parking for

26   persons with disabilities comport with the ADAAG.

27         16.    Plaintiff personally encountered these barriers. The presence of these

28   barriers related to Plaintiff’s disability denies Plaintiff his right to enjoy accessible
                                                 4
                                            COMPLAINT
     Case 5:20-cv-00135-JAK-KK Document 1 Filed 01/16/20 Page 5 of 9 Page ID #:5


 1   conditions at public place of accommodation and invades legally cognizable
 2   interests created under the ADA.
 3          17.   The conditions identified supra in paragraph 12 are necessarily related
 4   to Plaintiff’s legally recognized disability in that Plaintiff is substantially limited in
 5   the major life activities of walking, standing, ambulating, sitting, in addition to
 6   twisting, turning and grasping objects; Plaintiff is the holder of a disabled parking
 7   placard; and because the enumerated conditions relate to the use of the accessible
 8   parking, relate to the slope and condition of the accessible parking and accessible
 9   route to the accessible entrance, and relate to the proximity of the accessible parking
10   to the accessible entrance.
11          18.   As an individual with a mobility disability who at times relies upon a
12   wheelchair or other mobility devices, Plaintiff has a keen interest in whether public
13   accommodations have architectural barriers that impede full accessibility to those
14   accommodations by individuals with mobility impairments.
15          19.   Plaintiff is being deterred from patronizing the Business and its
16   accommodations on particular occasions, but intends to return to the Business for the
17   dual purpose of availing himself of the goods and services offered to the public and
18   to ensure that the Business ceases evading its responsibilities under federal and state
19   law.
20          20.   Upon being informed that the public place of accommodation has
21   become fully and equally accessible, he will return within 45 days as a “tester” for
22   the purpose of confirming their accessibility. Civil Rights Educ. and Enforcement
23   Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
24          21.   As a result of his difficulty experienced because of the inaccessible
25   condition of the facilities of the Business, Plaintiff was denied full and equal access
26   to the Business and Property.
27          22.   The Defendants have failed to maintain in working and useable
28   conditions those features required to provide ready access to persons with
                                                 5
                                            COMPLAINT
     Case 5:20-cv-00135-JAK-KK Document 1 Filed 01/16/20 Page 6 of 9 Page ID #:6


 1   disabilities.
 2          23.      The violations identified above are easily removed without much
 3   difficulty or expense. They are the types of barriers identified by the Department of
 4   Justice as presumably readily achievable to remove and, in fact, these barriers are
 5   readily achievable to remove. Moreover, there are numerous alternative
 6   accommodations that could be made to provide a greater level of access if complete
 7   removal were not achievable.
 8          24.      Given the obvious and blatant violation alleged hereinabove, Plaintiff
 9   alleges, on information and belief, that there are other violations and barriers in the
10   site that relate to his disability. Plaintiff will amend the complaint, to provide proper
11   notice regarding the scope of this lawsuit, once he conducts a site inspection.
12   However, the Defendants are on notice that the Plaintiff seeks to have all barriers
13   related to his disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008)
14   (holding that once a plaintiff encounters one barrier at a site, the plaintiff can sue to
15   have all barriers that relate to his disability removed regardless of whether he
16   personally encountered them).
17          25.      Without injunctive relief, Plaintiff will continue to be unable to fully
18   access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
19                                 FIRST CAUSE OF ACTION
20   VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
21      42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
22                                          (P.L. 110-325)
23          26.      Plaintiff re-alleges and incorporates by reference all paragraphs alleged
24   above and each and every other paragraph in this Complaint necessary or helpful to
25   state this cause of action as though fully set forth herein.
26          27.      Under the ADA, it is an act of discrimination to fail to ensure that the
27   privileges, advantages, accommodations, facilities, goods, and services of any place
28   of public accommodation are offered on a full and equal basis by anyone who owns,
                                                  6
                                              COMPLAINT
     Case 5:20-cv-00135-JAK-KK Document 1 Filed 01/16/20 Page 7 of 9 Page ID #:7


 1   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
 2   Discrimination is defined, inter alia, as follows:
 3                a.     A failure to make reasonable modifications in policies, practices,
 4                       or procedures, when such modifications are necessary to afford
 5                       goods, services, facilities, privileges, advantages, or
 6                       accommodations to individuals with disabilities, unless the
 7                       accommodation would work a fundamental alteration of those
 8                       services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 9                b.     A failure to remove architectural barriers where such removal is
10                       readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
11                       defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
12                       Appendix "D".
13                c.     A failure to make alterations in such a manner that, to the
14                       maximum extent feasible, the altered portions of the facility are
15                       readily accessible to and usable by individuals with disabilities,
16                       including individuals who use wheelchairs, or to ensure that, to
17                       the maximum extent feasible, the path of travel to the altered area
18                       and the bathrooms, telephones, and drinking fountains serving
19                       the area, are readily accessible to and usable by individuals with
20                       disabilities. 42 U.S.C. § 12183(a)(2).
21         28.    Any business that provides parking spaces must provide accessible
22   parking spaces. 2010 Standards § 208. Under the 2010 Standards, access aisles
23   shall be at the same level as the parking spaces they serve. Changes in level are not
24   permitted. 2010 Standards § 502.4. "Access aisles are required to be nearly level in
25   all directions to provide a surface for wheelchair transfer to and from vehicles." 2010
26   Standards § 502.4 Advisory. Here the failure to provide a level access aisle in the
27   designated disabled parking space is a violation of the law and excess slope angle in
28   the access pathway is a violation of the law.
                                                7
                                           COMPLAINT
     Case 5:20-cv-00135-JAK-KK Document 1 Filed 01/16/20 Page 8 of 9 Page ID #:8


 1         29.       A public accommodation must maintain in operable working condition
 2   those features of its facilities and equipment that are required to be readily accessible
 3   to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 4         30.       Here, the failure to ensure that accessible facilities were available and
 5   ready to be used by Plaintiff is a violation of law.
 6         31.       Given its location and options, Plaintiff will continue to desire to
 7   patronize the Business but he has been and will continue to be discriminated against
 8   due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
 9   the barriers.
10                                SECOND CAUSE OF ACTION
11       VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
12         32.       Plaintiff re-alleges and incorporates by reference all paragraphs alleged
13   above and each and every other paragraph in this Complaint necessary or helpful to
14   state this cause of action as though fully set forth herein.
15         33.       California Civil Code § 51 et seq. guarantees equal access for people
16   with disabilities to the accommodations, advantages, facilities, privileges, and
17   services of all business establishments of any kind whatsoever. Defendants are
18   systematically violating the UCRA, Civil Code § 51 et seq.
19         34.       Because Defendants violate Plaintiff’s rights under the ADA,
20   Defendants also violated the UCRA and are liable for damages. (Civ. Code § 51(f),
21   52(a).) These violations are ongoing.
22         35.       Plaintiff is informed and believes and thereon alleges that Defendants’
23   actions constitute discrimination against Plaintiff on the basis of a disability, in
24   violation of the UCRA, Civil Code § 51 et seq., because Defendants have been
25   previously put on actual or constructive notice that the Business is inaccessible to
26   Plaintiff. Despite this knowledge, Defendants maintain its premises in an
27   inaccessible form, and Defendants have failed to take actions to correct these
28   barriers.
                                                  8
                                              COMPLAINT
     Case 5:20-cv-00135-JAK-KK Document 1 Filed 01/16/20 Page 9 of 9 Page ID #:9


 1                                         PRAYER
 2   WHEREFORE, Plaintiff prays that this court award damages provide relief as
 3   follows:
 4         1.     A preliminary and permanent injunction enjoining Defendants from
 5   further violations of the ADA, 42 U.S.C. § 12181 et seq. as amended by the ADA
 6   Amendments Act of 2008 (P.L. 110-325), and UCRA, Civil Code § 51 et seq. with
 7   respect to its operation of the Business and Property; Note: Plaintiff is not invoking
 8   section 55, et seq, of the California Civil Code and is not seeking injunctive relief
 9   under the Disabled Persons Act (Cal. C.C. §54) at all.
10         2.     An award of actual damages and statutory damages of not less than
11   $4,000 per violation pursuant to § 52(a) of the California Civil Code;
12         3.     An additional award of $4,000.00 as deterrence damages for each
13   violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
14   LEXIS 150740 (USDC Cal, E.D. 2016);
15         4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
16   pursuant to 42 U.S.C. § 12205; California Civil Code § 52.
17

18                               DEMAND FOR JURY TRIAL
19         Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
20   raised in this Complaint.
21

22   Dated: January 16, 2020                 MANNING LAW, APC
23

24                                    By: /s/ Joseph R. Manning Jr., Esq.
                                         Joseph R. Manning Jr., Esq.
25                                       Attorney for Plaintiff
26

27
28
                                                9
                                           COMPLAINT
